DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17-36 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crowley et al (US 6,004,269, hereinafter “Crowley”).
Regarding claim 17, Crowley discloses a system comprising: a surgical tool (col 34, ln 26-39), including: an elongate member configured for introduction into tissue of a body (col 34, ln 26-39); one or more delivery elements configured to deliver treatment to a targeted tissue region (col 34, ln 49-57); one or more sensing elements configured for sensing the targeted tissue region or a surrounding region adjacent the targeted tissue region (col 34, ln 49-57); and a controller in communication with the one or more delivery elements and the one or more sensing elements of the surgical tool (col 34, ln 49-57), the controller configured to at least control functioning of the one or more delivery elements (col 34, ln 49-57) based on physiological feedback from the one or more sensing elements of a physiological condition of the targeted or surrounding tissue regions (col 34, ln 49-57; col 10, ln 19-33).
Regarding claim 18, Crowley discloses the physiological feedback includes at least one or more signals, generated by the one or more sensing elements, representative of neural activity within the targeted or surrounding tissue regions (col 1, ln 35-42; col 10, ln 19-33; col 31, ln 46-61).
Regarding claim 19, Crowley discloses the one or more delivery elements includes a chemical delivery element configured to deliver at least one of a diagnostic or therapeutic substance to at least one of the targeted and surrounding tissue regions (col 40, ln 46-61).
Regarding claim 20, Crowley discloses the controller is configured to control delivery of the at least one of the diagnostic or therapeutic substance based on the at least one or more signals representative of neural activity (col 41, ln 12-22).
Regarding claim 21, Crowley discloses the at least one or more signals representative of neural activity includes a quantification of the neural activity in the targeted tissue or surrounding tissue regions (col 10, ln 19-33; col 41, ln 12-22).
Regarding claim 22, Crowley discloses the chemical delivery element includes a probe defining a lumen for passage of the diagnostic or therapeutic substance (col 40, ln 46-61).
Regarding claim 23, Crowley discloses the diagnostic or therapeutic substance comprises at least one of a chemical, a drug substance, a neuromodulating substance, a neuroblocking substance, an acid, a base, a denervating agent, or combinations thereof (col 40, ln 46-61).
Regarding claim 24, Crowley discloses the diagnostic or therapeutic substance comprises a neural stimulating agent to increase receptor activity of neural tissue at the targeted or surrounding tissue regions (col 10, ln 38-49; col 25, ln 5-16).
Regarding claim 25, Crowley discloses the probe is deployable relative to the elongate member (col 40, ln 46-61).
Regarding claim 26, Crowley discloses the one or more delivery elements include energy delivery elements configured to deliver at least one of a radio frequency current, a microwave current, thermal energy, cryoablation, ultrasound energy, or combinations thereof (col 34, ln 49-57; col 41, ln 12-22 and 38-50).
Regarding claim 27, Crowley discloses the controller is configured to interpret the at least one or more signals representative of neural activity to assess functionality of the targeted or surrounding tissue regions at least one of before, during, or after treatment with the energy delivery elements (col 1, ln 35-42; col 10, ln 19-33; col 31, ln 46-61).
Regarding claim 28, Crowley discloses at least one of the one or more sensing elements is configured to map electrophysiological activity of the targeted or surrounding tissue regions (col 41, ln 31-50).
Regarding claim 29, Crowley discloses the surgical tool includes one or more imaging elements configured to emit signals representative of the targeted or surrounding tissue regions (col 20, ln 14-32; col 41, ln 12-22).
Regarding claim 30, Crowley discloses an in vivo bioluminescent imaging system independent of the surgical tool (col 32, ln 46-51; col 35, ln 23-34).
Regarding claim 31, Crowley discloses the elongate member of the surgical tool is configured for insertion within a lumen of the subject (col 34, ln 26-39).
Regarding claim 32, Crowley discloses at least one of the one or more delivery elements is configured to penetrate a wall of the lumen (col 29, ln 18-28).
Regarding claim 33, Crowley discloses system, comprising: a surgical tool (col 34, ln 26-29) including: an elongate member configured for insertion within a body 
Regarding claim 34, Crowley discloses the one or more sensing elements is configured to monitor distribution of the at least one of a diagnostic or therapeutic substance into the targeted region (col 10, ln 20-33; col 29, ln 18-28).
Regarding claim 35, Crowley discloses the one or more delivery elements include energy delivery elements, the energy delivery elements configured to deliver at least one of a radiofrequency current, a microwave current, thermal energy, cryoablation, ultrasound energy, or combinations thereof into the targeted or surrounding tissue regions (col 34, ln 49-57; col 41, ln 12-22 and 38-50).
Regarding claim 36, Crowley discloses an in vivo bioluminescent imaging system, the imaging system configured for illuminating select portions of the targeted 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799